 


110 HR 1614 IH: Clean Money, Clean Elections Act of 2007
U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1614 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2007 
Mr. Tierney (for himself, Mr. Grijalva, and Mr. Platts) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Energy and Commerce, Ways and Means, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reform the financing of House elections, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short TitleThis Act may be cited as the Clean Money, Clean Elections Act of 2007. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Clean Election financing of House election campaigns 
Subtitle A—Clean Election financing program 
Sec. 101. Findings and declarations. 
Sec. 102. Eligibility requirements and benefits of clean elections financing of House election campaigns. 
 
Title V—Clean Elections financing of House election campaigns 
Sec. 501. Definitions. 
Sec. 502. House Clean Elections Fund. 
Sec. 503. Eligibility for allocations from the Fund. 
Sec. 504. Seed money contribution requirement. 
Sec. 505. Qualifying contribution requirement. 
Sec. 506. Contribution and expenditure requirements. 
Sec. 507. Certification by Commission. 
Sec. 508. Benefits for participating candidates. 
Sec. 509. Allocations from the Fund. 
Sec. 510. Payment of fair fight funds. 
Sec. 511. Administration of the House clean elections system. 
Sec. 512. Violations and penalties. 
Sec. 513. Authorization of appropriations.  
Sec. 103. Reporting requirements for nonparticipating candidates. 
Sec. 104. Modification of electioneering communication reporting requirements. 
Sec. 105. Limitation on coordinated expenditures by political party committees with participating candidates. 
Sec. 106. Treatment of coordinated expenditures as contributions. 
Sec. 107. Audits. 
Sec. 108. Tax credit for voluntary donations to House Clean Elections Fund. 
Subtitle B—Clean Elections Review Commission 
Sec. 111. Establishment of Commission. 
Sec. 112. Structure and membership of the Commission. 
Sec. 113. Powers of the Commission. 
Sec. 114. Administration. 
Sec. 115. Authorization of appropriations. 
Title II—Voter information 
Sec. 201. Free broadcast time. 
Sec. 202. Broadcast rates and preemption. 
Sec. 203. Limit on Congressional use of the franking privilege. 
Title III—Responsibilities of the Federal Election Commission 
Sec. 301. Petition for certiorari. 
Sec. 302. Promoting expedited availability of FEC reports. 
Title IV—Miscellaneous provisions 
Sec. 401. Severability. 
Sec. 402. Review of constitutional issues. 
Sec. 403. Effective date.   
IClean Election financing of House election campaigns 
AClean Election financing program 
101.Findings and declarations 
(a)Undermining of democracy by campaign contributions from private sourcesThe House finds and declares that the current system of privately financed campaigns for election to the United States House has the capacity, and is often perceived by the public, to undermine democracy in the United States by— 
(1)creating a conflict of interest, perceived or real, by encouraging Representatives to accept large campaign contributions from private interests that are directly affected by Federal legislation; 
(2)diminishing or giving the appearance of diminishing a Representative's accountability to constituents by compelling legislators to be accountable to the major contributors who finance their election campaigns; 
(3)violating the democratic principle of one person, one vote and diminishing the meaning of the right to vote by allowing monied interests to have a disproportionate and unfair influence within the political process; 
(4)imposing large, unwarranted costs on taxpayers through legislative and regulatory outcomes shaped by unequal access to lawmakers for campaign contributors; 
(5)driving up the cost of election campaigns, making it difficult for qualified candidates without personal wealth or access to campaign contributions from monied individuals and interest groups to mount competitive House election campaigns; 
(6)disadvantaging challengers, because large campaign contributors tend to donate their money to incumbent Representatives, thus causing House elections to be less competitive; and 
(7)burdening incumbents with a preoccupation with fundraising and thus decreasing the time available to carry out their public responsibilities. 
(b)Enhancement of democracy by providing allocations from the House Clean Elections FundThe House finds and declares that providing the option of the replacement of private campaign contributions with allocations from the House Clean Elections Fund for all primary, runoff, and general elections to the House would enhance American democracy by— 
(1)eliminating the potentially inherent conflict of interest created by the private financing of the election campaigns of public officials, thus restoring public confidence in the integrity and fairness of the electoral and legislative processes; 
(2)increasing the public’s confidence in the accountability of Representatives to the constituents who elect them; 
(3)helping to eliminate access to wealth as a determinant of a citizen’s influence within the political process and to restore meaning to the principle of one person, one vote; 
(4)reversing the escalating cost of elections and saving taxpayers billions of dollars that are (or that are perceived to be) currently allocated based upon legislative and regulatory agendas skewed by the influence of campaign contributions; 
(5)creating a more level playing field for incumbents and challengers by creating genuine opportunities for all Americans to run for the House and by encouraging more competitive elections; and 
(6)freeing Representatives from the incessant preoccupation with raising money, and allowing them more time to carry out their public responsibilities. 
102.Eligibility requirements and benefits of clean elections financing of House election campaignsThe Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by adding at the end the following: 
 
VClean Elections financing of House election campaigns 
501.DefinitionsIn this title: 
(1)Allocation from the FundThe term allocation from the Fund means an allocation of money from the House Clean Elections Fund to a participating candidate pursuant to sections 510 and 511. 
(2)Clean elections qualifying periodThe term clean elections qualifying period means the period beginning on the date that is 180 days before the date of the primary election and ending on the date that is 30 days before the date of the primary election or, in the case of a state that does not hold a primary election, the date prescribed by State law as the last day to qualify for a position on the general election ballot. In the event of a special election, the clean money qualifying period shall begin on the earlier date of either the date that is 180 days before the date of the special election or on the date of announcement of such special election date if same as within 180 days of the date of the special election. It shall end on the date that is 30 days before the date of the special election. 
(3)Clean elections start dateThe term clean elections start date means, with respect to any candidate, the date that is 180 days before— 
(A)the date of the primary election; or 
(B)in the case of a State that does not hold a primary election, the date prescribed by State law as the last day to qualify for a position on the general election ballot. 
(4)FundThe term Fund means the House Clean Elections Fund established by section 502. 
(5)General election periodThe term general election period means, with respect to a candidate, the period beginning on the day after the date of the primary or primary runoff election for the specific office that the candidate is seeking, whichever is later, and ending on the earlier of— 
(A)the date of the general election; or 
(B)the date on which the candidate withdraws from the campaign or otherwise ceases actively to seek election. 
(6)General runoff election periodThe term general runoff election period means, with respect to a candidate, the period beginning on the day following the date of the last general election for the specific office that the candidate is seeking and ending on the date of the runoff election for that office. 
(7)Immediate familyThe term immediate family means, with respect to any candidate— 
(A)the candidate’s spouse; 
(B)a child, stepchild, parent, grandparent, brother, half-brother, sister, or half-sister of the candidate or the candidate’s spouse; and 
(C)the spouse of any person described in subparagraph (B). 
(8)Independent candidateThe term independent candidate means a candidate for Representative who is— 
(A)not affiliated with any political party; or 
(B)affiliated with a political party that— 
(i)in the case of a candidate in a State that holds a primary election for Representative, does not hold a primary election for Representative; or 
(ii)in the case of a candidate in a State that does not hold primary election for Representative, does not have ballot status in such State. 
(9)Major party candidate 
(A)In generalThe term major party candidate means a candidate for Representative who is affiliated with a major political party. 
(B)Major political partyThe term major political party means, with respect to any State, a political party of which a candidate for the office of Representative, President, or Governor in the preceding 5 years, received, as a candidate of that party in such State, 25 percent or more of the total number of popular votes cast for such office in such State. 
(10)Minor party candidateThe term minor party candidate means a candidate for Representative who is affiliated with a political party that— 
(A)holds a primary for House nominations; and 
(B)is not a major political party. 
(11)Nonparticipating candidateThe term nonparticipating candidate means a candidate for Representative or Delegate or Resident Commissioner to the Congress who is not a participating candidate. 
(12)Participating candidateThe term participating candidate means a candidate for Representative who is certified under section 507 as being eligible to receive an allocation from the Fund. 
(13)Primary election periodThe term primary election period means the period beginning on the date that is 90 days before the date of the primary election and ending on the date of the primary election. In the event of a special primary election, if applicable, such term means the period beginning on the date that is the longer of 90 days before the date of such special primary election, or the date of establishment by the appropriate election authority of the special primary election date and ending on the date of the special primary election. 
(14)Primary election runoff periodThe term primary election runoff period means, with respect to a candidate, the period beginning on the day following the date of the last primary election for the specific office that the candidate is seeking and ending on the date of the runoff election for that office.  
(15)Qualifying contributionThe term qualifying contribution means, with respect to a candidate, a contribution that— 
(A)is in the amount of $5 exactly; 
(B)is made by an individual who— 
(i)is a resident of the State with respect to which the candidate is seeking election; and 
(ii)is not prohibited from making a contribution under this Act; 
(C)is made during the clean elections qualifying period; and 
(D)meets the requirements of section 505(c). 
(16)RepresentativeThe term Representative includes a Delegate or Resident Commissioner to the Congress.  
(17)Seed money contributionThe term seed money contribution means a contribution or contributions by any 1 individual— 
(A)aggregating not more than $100; and 
(B)made to a candidate after the date of the most recent previous election for the office which the candidate is seeking and before the date the candidate has been certified as a participating candidate under section 507(a). 
(18)StateThe term State includes the District of Columbia, Puerto Rico, the Virgin Islands, American Samoa, and Guam.  
502.House Clean Elections Fund 
(a)EstablishmentThere is established in the Treasury a fund to be known as the House Clean Elections Fund. 
(b)DepositsThe Commission shall deposit unspent seed money contributions, qualifying contributions, penalty amounts received under this title, and amounts appropriated for clean money financing in the House Clean Elections Fund. 
(c)InvestmentThe Commission shall invest portions of the Fund in obligations of the United States in the same manner as provided under section 9602(b) of the Internal Revenue Code of 1986. 
(d)Use of Fund 
(1)In generalThe sums in the House Clean Elections Fund shall be used to make allocations to participating candidates in accordance with sections 510 and 511. 
(2)Insufficient amountsUnder regulations established by the Commission, rules similar to the rules of section 9006(c) of the Internal Revenue Code shall apply. 
503.Eligibility for allocations from the Fund 
(a)In generalA candidate for Representative is eligible to receive an allocation from the Fund for any election if the candidate meets the following requirements: 
(1)The candidate files with the Commission a statement of intent to seek certification as a participating candidate under this title during the period beginning on the clean elections start date and ending on the last day of the clean elections qualifying period. 
(2)The candidate has complied with the seed money contribution requirements of section 504. 
(3)The candidate meets the qualifying contribution requirements of section 505. 
(4)Not later than the last day of the clean elections qualifying period, the candidate files with the Commission an affidavit signed by the candidate and the treasurer of the candidate's principal campaign committee declaring that the candidate— 
(A)has complied and, if certified, will comply with the contribution and expenditure requirements of section 506; 
(B)if certified, will not run as a nonparticipating candidate during such year in any election for the office that such candidate is seeking; and 
(C)has either qualified or will take steps to qualify under State law to be on the ballot. 
(b)General electionNotwithstanding subsection (a), a candidate shall not be eligible to receive an allocation from the Fund for a general election or a general run off election unless the candidate’s party nominated the candidate to be placed on the ballot for the general election or the candidate qualified to be placed on the ballot as an independent candidate, and the candidate is qualified under State law to be on the ballot. 
504.Seed money contribution requirementA candidate for Representative meets the seed money contribution requirements of this section if the candidate meets the following requirements: 
(1)Separate accountingThe candidate maintains seed money contributions in a separate account. 
(2)Limitation on amountThe candidate deposits into the House Clean Elections Fund or returns to donors an amount equal to the amount of any seed money contributions which, in the aggregate, exceed the sum of $50,000.  
(3)Use of seed moneyThe candidate makes expenditures from seed money contributions only for campaign-related costs. 
(4)RecordsThe candidate maintains a record of the name and street address of any contributor of a seed money contribution and the amount of any such contribution. 
(5)ReportUnless a seed money contribution or an expenditure made with a seed money contribution has been reported previously under section 304, the candidate files with the Commission a report disclosing all seed money contributions and expenditures not later than 48 hours after receiving notification of the determination with respect to the certification of the candidate under section 507. 
(6)Time to accept seed money contributionsA clean elections candidate may accept seed money contributions for an election from the day after the date of the previous general election for the office to which the candidate is seeking election through the earliest date on which the Commission makes funds available to the candidate for an election period under paragraph (1) or (2) of section 506(b). 
(7)Deposit of unspent seed money contributionsA clean elections candidate shall remit any unspent seed money to the Commission, for deposit in the House Clean Elections Fund, not later than the earliest date on which the Commission makes funds available to the candidate for an election period. 
505.Qualifying contribution requirement 
(a)Major Party Candidates and Certain Independent CandidatesThe requirement of this section is met if, during the clean money qualifying period, a major party candidate (or an independent candidate who meets the minimum vote percentage required for a major party candidate under section 501(9)) receives 1,500 qualifying contributions. 
(b)Other CandidatesThe requirement of this section is met if, during the clean money qualifying period, a candidate who is not described in subsection (a) receives a number of qualifying contributions that is at least 150 percent of the number of qualifying contributions that a candidate described in subsection (a) in the same election is required to receive under subsection (a).  
(c)Receipt of Qualifying ContributionA qualifying contribution shall— 
(1)be accompanied by the contributor’s name and home address; 
(2)be accompanied by a signed statement that the contributor understands the purpose of the qualifying contribution; 
(3)be made by a personal check, debit card, credit card, or money order payable to the House Clean Elections Fund or by cash; and  
(4)be acknowledged by a receipt that is sent to the contributor with a copy kept by the candidate for the Commission and a copy kept by the candidate for the election authorities in the candidate’s State. 
(d)Deposit of qualifying contributions in House Clean Elections Fund 
(1)In generalNot later than the date that is 1 day after the date on which the candidate is certified under section 507, a candidate shall remit all qualifying contributions to the Commission for deposit in the House Clean Elections Fund. 
(2)Candidates that are not certifiedNot later than the last day of the clean money qualifying period, a candidate who has received qualifying contributions and is not certified under section 507 shall remit all qualifying contributions to the Commission for deposit in the House Clean Elections Fund.   
(e)Verification of qualifying contributionsThe Commission shall establish procedures for the auditing and verification of qualifying contributions to ensure that such contributions meet the requirements of this section. Such procedures may provide for verification through the means of a postcard or other method, as determined by the Commission. 
506.Contribution and expenditure requirements A candidate for Representative meets the requirements of this section if, during the election cycle of the candidate, the candidate— 
(1)except as provided in subsection (b), accepts no contributions other than— 
(A)seed money contributions; 
(B)qualifying contributions made payable to the House Clean Elections Fund; and 
(C)allocations from the House Clean Elections Fund under sections 510 and 511;   
(2)makes no expenditures from any amounts other than from— 
(A)amounts received from seed money contributions; and 
(B)amounts received from the House Clean Elections Fund; and  
(3)makes no expenditures from personal funds or the funds of any immediate family member (other than funds received through seed money contributions).For purposes of this subsection, a payment made by a political party in coordination with a participating candidate shall not be treated as a contribution to or as an expenditure made by the participating candidate. 
507.Certification by Commission 
(a)In generalNot later than 5 days after a candidate for Representative files an affidavit under section 503(a)(4), the Commission shall— 
(1)determine whether the candidate meets the eligibility requirements of section 503;  
(2)certify whether or not the candidate is a participating candidate; and 
(3)notify the candidate of the Commission's determination. 
(b)Revocation of certification 
(1)In generalThe Commission may revoke a certification under subsection (a) if— 
(A)a candidate fails to qualify to appear on the ballot at any time after the date of certification; or 
(B)a candidate otherwise fails to comply with the requirements of this title. 
(2)Repayment of benefitsIf certification is revoked under paragraph (1), the candidate shall repay to the House Clean Elections Fund an amount equal to the value of benefits received under this title plus interest (at a rate determined by the Commission) on any such amount received.  
508.Benefits for participating candidates 
(a)In generalA participating candidate shall be entitled to— 
(1)for each election with respect to which a candidate is certified as a participating candidate— 
(A)an allocation from the Fund to make or obligate to make expenditures with respect to such election, as provided in section 510; 
(B)fair fight funds, as provided in section 511; and 
(2)media benefits under section 315 of the Communications Act of 1934 (47 U.S.C. 315). 
(b)Restriction on uses of allocations from the FundAllocations from the Fund received by a participating candidate under sections 510 and 511 may only be used for campaign-related costs. 
(c)Remitting allocations from the FundNot later than the date that is 45 days after the date of the election, a participating candidate shall remit to the Commission for deposit in the House Clean Elections Fund any unspent amounts paid to such candidate under this title for such election. 
509.Allocations from the Fund 
(a)In generalThe Commission shall make allocations from the Fund under section 508(a)(1)(A) to a participating candidate— 
(1)in the case of amounts provided under subsection (c)(1), not later than 48 hours after the date on which such candidate is certified as a participating candidate under section 507; 
(2)in the case of a general election, not later than 48 hours after— 
(A)the date the certification of the results of the primary election or the primary runoff election; or 
(B)in any case in which there is no primary election, the date the candidate qualifies to be placed on the ballot; and 
(3)in the case of a primary runoff election or a general runoff election, not later than 48 hours after the certification of the results of the primary election or the general election, as the case may be. 
(b)Method of paymentThe Commission shall distribute funds available to participating candidates under this section through the use of an electronic funds exchange or a debit card. 
(c)Money Amounts 
(1)In generalExcept as provided in paragraph (2), the clean money amount paid to a clean money candidate with respect to an election shall be equal to the applicable percentage of 80 percent of the base amount for the election cycle involved, except that in no event may the amount determined under this subsection for a clean money candidate for an election cycle be less than the amount determined under this subsection for the candidate for the previous election cycle. 
(2)Reduction for uncontested electionsIf a clean money candidate has no opposition in an election for which a payment is made under this section, the clean money amount paid shall be 40 percent of the amount otherwise determined under paragraph (1). 
(3)Definitions 
(A)Applicable percentageIn this subsection, the applicable percentage is as follows: 
(i)25 percent, in the case of a minor party or independent candidate in a primary election. 
(ii)40 percent, in the case of a major party candidate in a primary election. 
(iii)60 percent, in the case of any candidate in a general election. 
(B)Base amountIn this subsection, the term ‘base amount’ means (with respect to an election cycle) the national average of all amounts expended by winning candidates during the 2 most recent general elections for Representative preceding the election cycle involved.  
(4)Adjustment by media market 
(A)In generalThe Commission, in consultation with the Federal Communications Commission, shall establish an index reflecting the costs of the media markets in each State. 
(B)AdjustmentAt the beginning of each year, the Commission shall increase the amount under paragraph (1) (after application of paragraph (3)) based on the index established under subparagraph (A).   
510.Payment of fair fight funds 
(a)Determination of right to payment 
(1)In generalThe Commission shall, on a regular basis, make a determination on— 
(A)the amount of opposing funds with respect to each participating candidate, and 
(B)the applicable amount with respect to each participating candidate. 
(2)Basis of determinationsThe Commission shall make determinations under paragraph (1) based on— 
(A)reports filed by the relevant opposing candidate under section 304(a) with respect to amounts described in subsection (c)(1)(A)(i)(I); and 
(B)reports filed by political committees under section 304(a) and by other persons under section 304(c) with respect to— 
(i)opposing funds described in clauses (ii)(I) and (iii)(I) of subsection (c)(1)(A); and 
(ii)applicable amounts described in subparagraphs (B)(i) and (C)(i) of subsection (b)(2). 
(3)Requests for determination relating to certain electioneering communications 
(A)In generalA participating candidate may request to the Commission to make a determination under paragraph (1) with respect to any relevant opposing candidate with respect to— 
(i)opposing funds described in clauses (ii)(II) and (iii)(II) of subsection (c)(1)(A); and 
(ii)applicable amounts described in subparagraphs (B)(ii) and (C)(ii) of subsection (b)(2). 
(B)Time for making determinationIn the case of any such request, the Commission shall make such determination and notify the participating candidate of such determination not later than— 
(i)24 hours after receiving such request during the 3-week period ending on the date of the election, and 
(ii)48 hours after receiving such request at any other time. 
(b)Payments 
(1)In generalThe Commission shall make available to the participating candidate fair fight funds in an amount equal to the amount of opposing funds that is in excess of the applicable amount— 
(A)immediately after making any determination under subsection (a) with respect to any participating candidate during the 3-week period ending on the date of the election, and 
(B)not later than 24 hours after making such determination at any other time. 
(2)Applicable amountFor purposes of this section, the applicable amount is an amount equal to the sum of— 
(A)the sum of— 
(i)the amount of seed money contribution received by the participating candidate; plus 
(ii) 
(I)in the case of a participating candidate who is a minor party candidate running in a general election or an independent candidate, the allocation from the Fund which would have been provided to such candidate for such election if such candidate were a major party candidate; or 
(II)in the case of any other participating candidate, an amount equal to the allocation from the Fund to such candidate for such election under section 510(c); and 
(B)the amount of fair fight funds previously provided to the participating candidate under this subsection for the election. 
(3)Limits on amount of paymentThe aggregate of fair fight funds that a participating candidate receives under this subsection for any election shall not exceed 200 percent of the allocation from the Fund that the participating candidate receives for such election under section 510(c). 
(c)DefinitionsFor purposes of this section— 
(1)Opposing funds 
(A)In generalThe term opposing funds means, with respect to any participating candidate for any election, the sum of— 
(i) 
(I)the greater of the total contributions received by the relevant opposing candidate or the total expenditures made by such relevant opposing candidate; or 
(II)in the case of a relevant opposing candidate who is a participating candidate, an amount equal to the sum of the amount of seed money contributions received by the relevant opposing candidate, the value of any vouchers received by the relevant opposing candidate for the general election under section 315A of the Communications Act of 1934, and the allocation from the Fund under section 510(c) for the relevant opposing candidate for such election; 
(ii)the sum of— 
(I)the amount of independent expenditures made advocating the election of such relevant opposing candidate; plus 
(II)the amount of disbursements for electioneering communications which promote or support such relevant opposing candidate; plus 
(iii)the sum of— 
(I)the amount of independent expenditures made advocating the defeat of such participating candidate; plus 
(II)the amount of disbursements for electioneering communications which attack or oppose such participating candidate. 
(2)Relevant opposing candidateThe term relevant opposing candidate means, with respect to any participating candidate, the opposing candidate of such participating candidate with respect to whom the amount under paragraph (1) is the greatest. 
(3)Electioneering communicationThe term electioneering communication has the meaning given such term under section 304(f)(3), except that subparagraph (A)(i)(II)(aa) thereof shall be applied by substituting 30 for 60. 
511.Administration of the House clean elections system 
(a)RegulationsThe Commission shall prescribe regulations to carry out the purposes of this title, including regulations— 
(1)to establish procedures for— 
(A)verifying the amount of valid qualifying contributions with respect to a candidate; 
(B)effectively and efficiently monitoring and enforcing the limits on the use of personal funds by participating candidates; 
(C)the expedited payment of fair fight funds during the 3-week period ending on the date of the election; 
(D)monitoring the use of allocations from the Fund under this title through audits or other mechanisms; and 
(E)returning unspent disbursements and disposing of assets purchased with allocations from the Fund; 
(2)providing for the administration of the provisions of this title with respect to special elections; 
(3)pertaining to the replacement of candidates; and 
(4)for attributing expenditures to specific elections for the purposes of calculating opposing funds. 
(b)Operation of CommissionThe Commission shall maintain normal business hours during the weekend immediately before any general election for the purposes of administering the provisions of this title, including the distribution of fair fight funds under section 511. 
(c)ReportsNot later than April 1, 2009, and every 2 years thereafter, the Commission shall submit to the Committee on House Administration of the House of Representatives a report documenting, evaluating, and making recommendations relating to the administrative implementation and enforcement of the provisions of this title. 
512.Violations and penalties 
(a)Civil penalty for violation of contribution and expenditure requirementsIf a candidate who has been certified as a participating candidate under section 507(a) accepts a contribution or makes an expenditure that is prohibited under section 506, the Commission shall assess a civil penalty against the candidate in an amount that is not more than 10 times the amount of the contribution or expenditure. Any amounts collected under this subsection shall be deposited into the House Clean Elections Fund. 
(b)Repayment for improper use of Clean Elections Fund 
(1)In generalIf the Commission determines that any benefit made available to a participating candidate under this title was not used as provided for in this title or that a participating candidate has violated any of the dates for remission of funds contained in this title, the Commission shall so notify the candidate and the candidate shall pay to the House Clean Elections Fund an amount equal to— 
(A)the amount of benefits so used or not remitted, as appropriate, and 
(B)interest on any such amounts (at a rate determined by the Commission). 
(2)Other action not precludedAny action by the Commission in accordance with this subsection shall not preclude enforcement proceedings by the Commission in accordance with section 309(a), including a referral by the Commission to the Attorney General in the case of an apparent knowing and willful violation of this title. 
513.Authorization of appropriationsThere are authorized to be appropriated to the House Clean Elections Fund such sums as are necessary to carry out this title.. 
103.Reporting requirements for nonparticipating candidates 
(a)In generalSection 304 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434) is amended by adding at the end the following: 
 
(i)Nonparticipating candidates 
(1)Initial report 
(A)In generalEach nonparticipating candidate who is opposed to a participating candidate and who receives contributions or makes expenditures aggregating more than the threshold amount shall, within 48 hours of the date such aggregate contributions or expenditures exceed the threshold amount, file with the Commission a report stating the total amount of contributions received and expenditures made or obligated by such candidate. 
(B)Threshold amountFor purposes of this paragraph, the term threshold amount means 75 percent of the allocation from the Fund that a participating candidate would be entitled to receive in such election under section 510 if the participating candidate were a major party candidate. 
(2)Periodic reports 
(A)In generalIn addition to any reports required under subsection (a), each nonparticipating candidate who is required to make a report under paragraph (1) shall make the following reports: 
(i)A report which shall be filed not later than 5 p.m. on the forty-second day before the date on which the election involving such candidate is held and which shall be complete through the forty-fourth day before such date. 
(ii)A report which shall be filed not later than 5 p.m. on the twenty-first day before the date on which the election involving such candidate is held and which shall be complete through the twenty-third day before such date. 
(iii)A report which shall be filed not later than 5 p.m. on the twelfth day before the date on which the election involving such candidate is held and which shall be complete through the fourteenth day before such date. 
(B)Additional reporting within 2 weeks of electionEach nonparticipating candidate who is required to make a report under paragraph (1) and who receives contributions or makes expenditures aggregating more than $1,000 at any time after the fourteenth day before the date of the election involving such candidate shall make a report to the Commission not later than 24 hours after such contributions are received or such expenditures are made. 
(C)Contents of reportEach report required under this paragraph shall state the total amount of contributions received and expenditures made or obligated to be made during the period covered by the report. 
(3)DefinitionsFor purposes of this subsection and section 309(a)(13), the terms nonparticipating candidate, participating candidate, and allocation from the Fund have the respective meanings given to such terms under section 501.. 
(b)Increased penalty for failure To fileSection 309(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 437(g)) is amended by adding at the end the following new paragraph: 
 
(13)Increased civil penalties with respect to reporting by nonparticipating candidatesFor purposes of paragraphs (5) and (6), any civil penalty with respect to a violation of section 304(i) shall not exceed the greater of— 
(A)the amount otherwise applicable without regard to this paragraph; or 
(B)for each day of the violation, 3 times the amount of the fair fight funds under section 511 that otherwise would have been allocated to the participating candidate but for such violation.. 
104.Modification of electioneering communication reporting requirementsParagraph (2) of section 304(f) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(f)(2)) is amended by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively, and by inserting after subparagraph (D) the following new subparagraph: 
 
(E)in the case of a communication referring to any candidate in an election involving a participating candidate (as defined under section 501(9)), a transcript of the electioneering communication.. 
105.Limitation on coordinated expenditures by political party committees with participating candidates 
(a)In generalSection 315(d)(3) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(d)) is amended— 
(1)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and 
(2)by inserting before subparagraph (B), as redesignated by paragraph (1), the following new subparagraph: 
 
(A)in the case of a candidate for election to the office of Representative who is a participating candidate (as defined in section 501), the lesser of— 
(i)10 percent of the allocation from the House Clean Elections Fund that the participating candidate is eligible to receive for the general election under section 510(c)(3); or 
(ii)the amount which would (but for this subparagraph) apply with respect to such candidate under subparagraph (B);. 
(b)Conforming amendmentSubparagraph (B) of section 315(d)(3) of such Act, as redesignated by subsection (a), is amended by inserting who is not a participating candidate (as so defined) after office of Representative. 
106.Treatment of coordinated expenditures as contributions 
(a)In generalSection 301(8) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(8)) is amended— 
(1)in subparagraph (A)— 
(A)by striking or at the end of clause (i); 
(B)by striking the period at the end of clause (ii) and inserting ; or; and 
(C)by adding at the end the following: 
 
(iii)a payment made for a communication or anything of value that is for the purpose of influencing an election for Federal office and that is made in coordination with a candidate (as defined in subparagraph (C)).; and 
(2)by adding at the end the following: 
 
(C)For the purposes of subparagraph (A)(iii), the term payment made in coordination with a candidate includes— 
(i)a payment made by a person in cooperation, consultation, or concert with, at the request or suggestion of, or pursuant to any general or particular understanding with a candidate, the candidate’s authorized committee, or an agent acting on behalf of a candidate or authorized committee; 
(ii)a payment made by a person for the dissemination, distribution, or republication, in whole or in part, of any broadcast or any written, graphic, or other form of campaign material prepared by a candidate, a candidate’s authorized committee, or an agent of a candidate or authorized committee (not including a communication described in paragraph (9)(B)(i) or a communication that expressly advocates the candidate’s defeat); 
(iii)a payment made based on information about a candidate’s plans, projects, or needs provided to the person making the payment by the candidate or the candidate’s agent who provides the information with a view toward having the payment made; 
(iv)a payment made by a person if, in the same election cycle in which the payment is made, the person making the payment is serving or has served as a member, employee, fundraiser, or agent of the candidate’s authorized committee in an executive or policymaking position; 
(v)a payment made by a person if the person making the payment has served in any formal policy or advisory position with the candidate’s campaign or has participated in strategic or policymaking discussions with the candidate’s campaign relating to the candidate’s pursuit of nomination for election, or election, to Federal office, in the same election cycle as the election cycle in which the payment is made; and 
(vi)a payment made by a person if the person making the payment retains the professional services of an individual or person who has provided or is providing campaign-related services in the same election cycle to a candidate in connection with the candidate’s pursuit of nomination for election, or election, to Federal office, including services relating to the candidate’s decision to seek Federal office, and the payment is for services of which the purpose is to influence that candidate’s election. 
(D)For purposes of subparagraph (C)(vi), the term professional services includes services in support of a candidate’s pursuit of nomination for election, or election, to Federal office such as polling, media advice, direct mail, fundraising, or campaign research.. 
(b)Exception for Clean Money candidatesSection 315(a)(7) of such Act (2 U.S.C. 441a(a)(7)) is amended by striking paragraph (B) and inserting the following: 
 
(B) 
(i)except as provided in clause (ii), a payment made in coordination with a candidate (as described in section 301(8)(A)(iii)) shall be considered to be a contribution to the candidate, and, for the purposes of any provision of this Act that imposes a limitation on the making of expenditures by a candidate, shall be treated as an expenditure by the candidate for purposes of this paragraph, and 
(ii)in the case of a clean money candidate (as defined in section 501), a payment made in coordination with a candidate by a committee of a political party shall not be treated as a contribution to the candidate for purposes of section 503(b)(1) or an expenditure made by the candidate for purposes of section 503(b)(2);. 
107.AuditsSection 311(b) of the Federal Election Campaign Act of 1971 (2 U.S.C. 438(b)) is amended— 
(1)by inserting (1) before The Commission; and 
(2)by adding at the end the following: 
 
(2)Audits of participating candidates 
(A)In generalNotwithstanding paragraph (1), after every primary, general, and runoff election, the Commission shall conduct random audits and investigations of not less than 30 percent of the authorized committees of candidates who are participating candidates (as defined in section 501). 
(B)Selection of subjectsThe subjects of audits and investigations under this paragraph shall be selected on the basis of impartial criteria established by a vote of at least 4 members of the Commission.. 
108.Tax credit for voluntary donations to House Clean Elections Fund 
(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
30D.Credit for contributions to House Clean Elections Fund 
(a)Credit allowedThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the lesser of— 
(1)the amount contributed to the House Clean Elections Fund by the taxpayer during such taxable year, or 
(2)$500. 
(b)Limitations 
(1)No credit for qualifying contributionsNo credit shall be allowed under subsection (a) for any contribution which is a qualifying contribution (as defined under section 501(11) of the Federal Election Campaign Act of 1971). 
(2)No credit for designations under section 6097No credit shall be allowed with respect to any amount designated under section 6097. 
(3)Application with other creditsThe credit allowed by subsection (a) for any taxable year shall not exceed the excess (if any) of— 
(A)the regular tax liability (as defined in section 26(b)) reduced by the sum of the credits allowable under subpart A and sections 27, 30, 30B, and 30C, over 
(B)the tentative minimum tax for the taxable year. 
(c)House Clean Elections FundFor purposes of this section, the term House Clean Elections Fund means the fund established under section 502 of the Federal Election Campaign Act of 1971. 
(d)Denial of double benefitNo deduction shall be allowed under this chapter for any amount for which a credit is allowed under subsection (a).. 
(b)Clerical amendmentThe table of section for subpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 30C the following new item: 
 
 
Sec. 30D. Credit for contributions to House Clean Elections Fund.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
BClean Elections Review Commission 
111.Establishment of Commission 
(a)EstablishmentThere is established a commission to be known as the Clean Elections Review Commission (hereafter in this subtitle referred to as the Commission). 
(b)Duties 
(1)Review of clean elections financing 
(A)In generalAfter each general election for Federal office, the Commission shall conduct a comprehensive review of the House clean elections financing program under title V of the Federal Election Campaign Act of 1971, including— 
(i)the number and value of qualifying contributions a candidate is required to obtain under section 505 of such Act to qualify for allocations from the Fund; 
(ii)the amount of allocations from the House Clean Elections Fund that candidates may receive under sections 510 and 511 of such Act; 
(iii)the overall satisfaction of participating candidates with the program; and 
(iv)such other matters relating to financing of House campaigns as the Commission determines are appropriate. 
(B)Criteria for reviewIn conducting the review under subparagraph (A), the Commission shall consider the following: 
(i)Review of qualifying contribution requirementsThe Commission shall consider whether the number and value of qualifying contributions required strikes a balance between the importance of voter choice and fiscal responsibility, taking into consideration the number of primary and general election participating candidates, the electoral performance of those candidates, program cost, and any other information the Commission determines is appropriate. 
(ii)Review of program allocationsThe Commission shall consider whether allocations from the House Clean Elections Fund under sections 509 and 510 of the Federal Election Campaign Act of 1974 are sufficient for voters in each State to learn about the candidates to cast an informed vote, taking into account the historic amount of spending by winning candidates, media costs, primary election dates, and any other information the Commission determines is appropriate. 
(2)Report, recommendations, and proposed legislative language 
(A)ReportNot later than March 30 following any general election for Federal office, the Commission shall submit a report to Congress on the review conducted under paragraph (1). Such report shall contain a detailed statement of the findings, conclusions, and recommendations of the Commission based on such review, and shall contain any proposed legislative language (as required under subparagraph (C)) of the Commission. 
(B)Findings, conclusions, and recommendationsA finding, conclusion, or recommendation of the Commission shall be included in the report under subparagraph (A) only if not less than 3 members of the Commission voted for such finding, conclusion, or recommendation. 
(C)Legislative language 
(i)In generalThe report under subparagraph (A) shall include legislative language with respect to any recommendation involving— 
(I)an increase in the number or value of qualifying contributions; or 
(II)an increase in the amount of allocations from the House Clean Elections Fund. 
(ii)FormThe legislative language shall be in the form of a proposed bill for introduction in Congress and shall not include any recommendation not related to matter described subclause (I) or (II) of clause (i). 
112.Structure and membership of the Commission 
(a)Appointment 
(1)In generalThe Commission shall be composed of 5 members, of whom— 
(A)1 shall be appointed by the Speaker of the House of Representatives; 
(B)1 shall be appointed by the Minority Leader of the House; and 
(C)3 shall be appointed jointly by the members appointed under subparagraphs (A) and (B). 
(2)Qualifications 
(A)In generalThe members shall be individuals who are nonpartisan and, by reason of their education, experience, and attainments, exceptionally qualified to perform the duties of members of the Commission. 
(B)ProhibitionNo member of the Commission may be— 
(i)a member of Congress; 
(ii)an employee of the Federal Government; 
(iii)a registered lobbyist; or 
(iv)an officer or employee of a political party or political campaign. 
(3)DateMembers of the Commission shall be appointed not later than 60 days after the date of the enactment of this Act. 
(4)TermsA member of the Commission shall be appointed for a term of 5 years. 
(b)VacanciesA vacancy on the Commission shall be filled not later than 30 calendar days after the date on which the Commission is given notice of the vacancy, in the same manner as the original appointment. The individual appointed to fill the vacancy shall serve only for the unexpired portion of the term for which the individual’s predecessor was appointed. 
(c)ChairpersonThe Commission shall designate a Chairperson from among the members of the Commission. 
113.Powers of the Commission 
(a)Meetings and hearings 
(1)MeetingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out the purposes of this Act. 
(2)QuorumFour members of the Commission shall constitute a quorum for purposes of voting, but a quorum is not required for members to meet and hold hearings. 
(b)Information from Federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out the provisions of this Act. Upon request of the Chairperson of the Commission, the head of such department or agency shall furnish such information to the Commission. 
(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(d)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. 
114.Administration 
(a)Compensation of members 
(1)In general 
(A)In generalEach member, other than the Chairperson, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. 
(B)ChairpersonThe Chairperson shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay prescribed for level III of the Executive Schedule under section 5314 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. 
(2)Travel expensesMembers shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code, while away from their homes or regular places of business in performance of services for the Commission. 
(b)Personnel 
(1)DirectorThe Commission shall have a staff headed by an Executive Director. The Executive Director shall be paid at a rate equivalent to a rate established for the Senior Executive Service under section 5382 of title 5, United States Code. 
(2)Staff appointmentWith the approval of the Chairperson, the Executive Director may appoint such personnel as the Executive Director and the Commission determines to be appropriate. 
(3)Actuarial experts and consultantsWith the approval of the Chairperson, the Executive Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. 
(4)Detail of government employeesUpon the request of the Chairperson, the head of any Federal agency may detail, without reimbursement, any of the personnel of such agency to the Commission to assist in carrying out the duties of the Commission. Any such detail shall not interrupt or otherwise affect the civil service status or privileges of the Federal employee. 
(5)Other resourcesThe Commission shall have reasonable access to materials, resources, statistical data, and other information from the Library of Congress and other agencies and elected representatives of the executive and legislative branches of the Federal Government. The Chairperson of the Commission shall make requests for such access in writing when necessary. 
115.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the purposes of this subtitle.  
IIVoter information 
201.Free broadcast timeSection 315 of the Communications Act of 1934 (47 U.S.C. 315) is amended— 
(1)in subsection (a), in the third sentence, by striking within the meaning of this subsection and inserting within the meaning of this subsection or subsection (c); 
(2)by adding at the end the following: 
 
(f)Free broadcast time 
(1)Amount of timeA clean money candidate shall be entitled to receive— 
(A)30 minutes of free broadcast time during each of the primary election period and the primary runoff election period; and 
(B)75 minutes of free broadcast time during the general election period and general runoff election period. 
(2)Time during which the broadcast is shownThe broadcast time under paragraph (1) shall be— 
(A)with respect to a television broadcast, the time between 6:00 p.m. and 10:00 p.m. on any day that falls on Monday through Friday; 
(B)with respect to a radio broadcast, the time between 7:00 a.m. and 9:30 a.m. or between 4:30 p.m. and 7:00 p.m. on any day that falls on Monday through Friday; or 
(C)with respect to any broadcast, such other time to which the candidate and broadcaster may agree. 
(3)Maximum required of any stationThe amount of free broadcast time that any 1 station is required to make available to any 1 clean money candidate during each of the primary election period, primary runoff election period, and general election period shall not exceed 15 minutes.; and 
(3)in subsection (c)— 
(A)by striking and at the end of paragraph (1); 
(B)by striking the period at the end of paragraph (2) and inserting a semicolon, and by redesignating that paragraph as paragraph (4); 
(C)by inserting after paragraph (1) the following: 
 
(2)the term clean money candidate has the meaning given in section 501 of the Federal Election Campaign Act of 1971; 
(3)the terms general election period and general runoff election period have the meaning given in section 501 of the Federal Election Campaign Act of 1971;; and 
(D)by adding at the end the following: 
 
(5)the term primary election period has the meaning given in section 501 of the Federal Election Campaign Act of 1971; 
(6)the term private money candidate has the meaning given in section 501 of the Federal Election Campaign Act of 1971; and 
(7)the term primary runoff election period has the meaning given in section 501 of the Federal Election Campaign Act of 1971.. 
202.Broadcast rates and preemption 
(a)Broadcast ratesSection 315(b) of the Communications Act of 1934 (47 U.S.C. 315(b)) is amended— 
(1)in paragraph (1)(A), by striking paragraph (2) and inserting paragraphs (2) and (3); and 
(2)by adding at the end the following: 
 
(3)Clean Money candidatesIn the case of a clean money candidate, the charges for the use of a television broadcasting station shall not exceed 50 percent of the lowest charge described in paragraph (1)(A) during— 
(A)the 30 days preceding the date of a primary or primary runoff election in which the candidate is opposed; and 
(B)the 60 days preceding the date of a general or special election in which the candidate is opposed. 
(4)Other House candidatesIn the case of a candidate for election for Member of or Delegate or Resident Commissioner to the Congress who is not a clean money candidate, paragraph (1)(A) shall not apply. 
(5)Rate cardsA licensee shall provide to a candidate for Member of or Delegate or Resident Commissioner to the Congress a rate card that discloses— 
(A)the rate charged under this subsection; and 
(B)the method that the licensee uses to determine the rate charged under this subsection.. 
(b)PreemptionSection 315 of such Act (47 U.S.C. 315), as amended by section 201, is amended by adding at the end the following: 
 
(g)Preemption 
(1)In generalExcept as provided in paragraph (2), a licensee shall not preempt the use of a broadcasting station by a legally qualified candidate for Member of or Delegate or Resident Commissioner to the Congress who has purchased and paid for such use. 
(2)Circumstances beyond control of licenseeIf a program to be broadcast by a broadcasting station is preempted because of circumstances beyond the control of the broadcasting station, any candidate advertising spot scheduled to be broadcast during that program may also be preempted.. 
(c)Revocation of license for failure To permit accessSection 312(a)(7) of such Act (47 U.S.C. 312(a)(7)) is amended— 
(1)by striking or repeated; 
(2)by inserting or cable system after broadcasting station; and 
(3)by striking his candidacy and inserting the candidacy of the candidate, under the same terms, conditions, and business practices as apply to the most favored advertiser of the licensee. 
203.Limit on Congressional use of the franking privilege 
(a)In generalSection 3210(a)(6) of title 39, United States Code, is amended by striking subparagraph (A) and inserting the following: 
 
(A) 
(i)Except as provided in clause (ii), a Member of Congress or a Congressional Committee or Subcommittee of which such Member is Chairman or Ranking Member shall not mail any mass mailing as franked mail during the period which begins 90 days before date of the primary election and ends on the date of the general election with respect to any Federal office which such Member holds, unless the Member has made a public announcement that the Member will not be a candidate for reelection to any Federal office in that year. 
(ii)A Member of Congress or a Congressional Committee or Subcommittee of which such Member is Chairman or Ranking Member may mail a mass mailing as franked mail if— 
(I)the purpose of the mailing is to communicate information about a public meeting; and 
(II)the content of the mailed matter includes only the name of the Member, Committee, or Subcommittee, as appropriate, and the date, time, and place of the public meeting.. 
(b)Conforming amendments 
(1)Section 3210(a)(6) of title 39, United States Code, is amended by striking subparagraph (B) and by redesignating subparagraphs (C) through (F) as subparagraphs (B) through (E), respectively. 
(2)Section 3210(a)(6)(E) of title 39, United States Code, as redesignated by paragraph (1), is amended by striking subparagraphs (A) and (C) and inserting subparagraphs (A) and (B). 
IIIResponsibilities of the Federal Election Commission 
301.Petition for certiorariSection 307(a)(6) of the Federal Election Campaign Act of 1971 (2 U.S.C. 437d(a)(6)) is amended by inserting (including a proceeding before the Supreme Court on certiorari) after appeal. 
302.Promoting expedited availability of FEC reports 
(a)Mandatory electronic filingSection 304(a)(11) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(a)(11)) is amended— 
(1)in subparagraph (A), by striking under this Act— and all that follows and inserting under this Act shall be required to maintain and file such designation, statement, or report in electronic form accessible by computers.; 
(2)in subparagraph (B), by striking 48 hours and all that follows through filed electronically) and inserting 24 hours; and 
(3)by striking subparagraph (D). 
(b)Requiring reports for all contributions made to any political committee within 90 days of election; requiring reports To be made within 24 hoursSection 304(a)(6)(A) of such Act (2 U.S.C. 434(a)(6)(A)) is amended to read as follows: 
 
(6) 
(A)Each political committee shall notify the Commission and the Secretary of State, as appropriate, in writing, of any contribution received by the committee during the period which begins on the 90th day before an election and ends at the time the polls close for such election. This notification shall be made within 24 hours (or, if earlier, by midnight of the day on which the contribution is deposited) after the receipt of such contribution and shall include the name of the candidate involved (as appropriate) and the office sought by the candidate, the identification of the contributor, and the date of receipt and amount of the contribution.. 
IVMiscellaneous provisions 
401.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. 
402.Review of constitutional issuesAn appeal may be taken directly to the Supreme Court of the United States from any final judgment, decree, or order issued by any court ruling on the constitutionality of any provision of this Act or amendment made by this Act. 
403.Effective dateExcept as otherwise provided for in this Act, this Act and the amendments made by this Act shall take effect on January 1, 2008. 
 
